Title: To Thomas Jefferson from Charles Carter, 17 July 1791
From: Carter, Charles
To: Jefferson, Thomas


Ludlow Farm, 17 July 1791. He is obliged for the information in TJ’s of the 10th. He will leave it to his son to decide, but his own choice would be for an American education. “The prejudices formerly imbibed, by the Americans…sent to Brittain for an education, I always thought, were too strong, ever to be overcome. But since our Independence, I hope that no such consequences will derive. Indeed if I were to Judge of what has come within my own observation, in the political line, I woud clearly decide in favor of an American Education. But in Physick, their experience must be greater then  ours can possably be, and the opportunities a student will there have, especially in the Anato’mal line far superior.”
He now encroaches a little further on TJ’s goodness and asks whether a loan can be obtained from the Bank with land as security. “The very great scarcity of money in this State distresses many men, me at this time greatly so‥‥coud I obtain 1500 It woud enable me … to pay my just Debts, compleat the Education of my four Sons, and to live in a comfortable manner, and I hope untill my Children are setled in the world.” The 5,000 acres he recovered from Robert Carter in Loudoun would be the security, the rents of which, even at the present low rate, exceed the interest. But as many of the most valuable lots “are for the life of Old Robert Carter only, the rise will be great, so much so, as in a few Years to discharge the debt. Unless I can accomplish this desirable object, I shal be torn to pieces by my Creditors and indeed nothing, but a Jail, can I expect. Another good purpose will be answered, Mrs. Carter, and my Sons will have an opportunity of working between 40 and 50 valuable Slaves to great advantage. The lands are within 30 to 40 miles of George Town, the intended seat of Government. I am happy to hear, our worthy President is returned well, I had the pleasure of seing him as he went, and returnd, he had a very fortunate journey. I shall be glad to hear, yours very much to your satisfaction, and my very much respected Friend Mr. Maddison, was restored to a perfect state of Health. Be so good as to present my respects to him, and be assured Dr. Sr that I am with esteem Yr Affe. Friend.”
